 


109 HR 2368 IH: Immediate and Full Repeal of the Disabled Veterans Tax Act of 2005
U.S. House of Representatives
2005-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2368 
IN THE HOUSE OF REPRESENTATIVES 
 
May 16, 2005 
Mr. Filner introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title 10, United States Code, to provide for immediate implementation of full concurrent receipt for retired members of the Armed Forces who have a service-connected disability of both military retired pay paid by reason of their years of military service and disability compensation from the Department of Veterans Affairs paid by reason of their disability. 
 
 
1.Short titleThis Act may be cited as the Immediate and Full Repeal of the Disabled Veterans Tax Act of 2005. 
2.IMMEDIATE IMPLEMENTATION OF FULL CONCURRENT RECEIPT 
(a)Revisions to fiscal year 2004 amendmentsSection 1414 of title 10, United States Code, is amended— 
(1)in subsection (a)— 
(A)in paragraph (1), by striking the second sentence; and 
(B)in paragraph (2), by striking 50 percent and inserting 10 percent; 
(2)by striking subsection (c); and 
(3)in subsection (e), by striking paragraphs (3) and (4). 
(b)Clerical amendments 
(1)The heading for such section is amended to read as follows: 
 
1414.Members eligible for retired pay who are also eligible for veterans' disability compensation: concurrent payment of retired pay and veterans' disability compensation. 
(2)The item relating to that section in the table of sections at the beginning of chapter 71 of such title is amended to read as follows: 
 
 
1414. Members eligible for retired pay who are also eligible for veterans' disability compensation: concurrent payment of retired pay and veterans' disability compensation. 
(c)Effective dateThe amendments made by subsection (a) shall take effect on the first day of the first month beginning on or after the date of the enactment of this Act and shall apply with respect to payments for months beginning on or after that day. 
 
